                 Case 1:11-cv-00842-EAW-LGF Document 383 Filed 11/26/18 Page 1 of 1




  Connell Foley LLP                                                                              Andrew C. Sayles
  56 Livingston Avenue                                                                                      Partner
  Roseland, NJ 07068                                                                      ASayles@connellfoley.com
  P 973.535.0500 F 973.535.9217                                                                                        




                                                  November 26, 2018
            VIA ECF
            Honorable Elizabeth A. Wolford, U.S.D.J.
            United States District Court
            Western District of New York
            Kenneth B. Keating Federal Building
            100 State Street
            Rochester, New York 14614

                   Re:     Hallmark v. Cohen & Slamowitz, LLP, et al.
                           WDNY No. 11-cv-842 (EAW/LGF)

            Dear Judge Wolford:

                    This office represents Defendant Cohen & Slamowitz, LLP (“C&S”), relevant to the
            above matter. On November 21, 2018, Plaintiff filed a motion for final approval of the class
            action settlement here (DR No. 382) and this matter is scheduled for a final approval hearing on
            November 27, 2018. As part of motion for approval, Plaintiffs have also included a request for
            attorney’s fees and costs. See DR No. 382, Brief, Sections V and VI. It was the understanding
            of C&S that a petition for attorney’s fees and costs would be filed separately.

                    C&S is not opposing or otherwise responding to the motion as it relates to final approval
            of the class action settlement. However, please note that C&S intends to respond to those
            portions of the motion relating attorney’s fees and costs as this option was specifically reserved
            by C&S as part of the Settlement Agreement here. See DR No. 373-3, ¶12(a)(“Defendants
            reserve the right to object to Class Counsel’s petition to the Court.”). Accordingly, C&S requests
            that the Court set a briefing schedule concerning objections to Plaintiff’s petition for fees and
            costs.

                                                                Respectfully submitted,

                                                                CONNELL FOLEY LLP

                                                                /s/ Andrew C. Sayles

                                                                Andrew C. Sayles

            ACS/
            cc:  All Counsel of Record Via Email




4794448-1
